Mr. Justice Franco Soto
delivered the opinion of the court.
In an action by the Santini Fertilizer Co., Inc., against Jesús Pérez Cruz for the recovery of money, the clerk of the municipal court of San Juan was directed by the court to issue a writ of attachment against a certain rural property situated in the municipal district of Vega Baja and to forward it directly to the registrar of property of San Juan, Second Section, for record.
The registrar refused to record it on the following-ground :
“Record of this writ of attachment is denied because it has not been presented by the marshal of the municipal court of Vega Baja where the property is situated.”
*20This case comes within the authority of Batle v. Registrar, 30 P.R.R. 693. In that case the deputy clerk of the District Court of Ponce issued an order to the Registrar of Property of Arecibo to record a writ of attachment against certain properties situated in that district. The registrar made the same objection, but this court upheld the action of the deputy clerk of the District Court of Ponce in compliance with the provisions of General Order No. 100 of the Military Government of April 12, 1900.
The decision must be reversed and the record made.
Mr. Justice Hutchison took no part in the decision of this case.